  Case 18-35413       Doc 38     Filed 04/18/19 Entered 04/18/19 17:24:51            Desc Main
                                   Document     Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                        )      18-35413
                                              )
CORETTA BRADFORD,                             )      Chapter 13
                                              )
                               Debtor.        )      Hon. DOYLE



                                            NOTICE


See Attached Service List for Parties and Method of Service.


Please take notice of the attached Chapter 13 Plan dated April 10, 2019, docket #33.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this
bankruptcy case. If you do not have an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provisions of this plan, you or your
attorney must file an objection to confirmation at least 7 days before the date set for the hearing
on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under
any plan.


                                CERTIFICATE OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before April 18, 2019, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: April 18, 2019                      /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 18-35413      Doc 38    Filed 04/18/19 Entered 04/18/19 17:24:51   Desc Main
                                 Document     Page 2 of 2


                                        Service List


The following parties have been served via electronic mail:

US Trustee, USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee: ecf@tvch13.net

The following parties have been served via regular US Mail:

Capital One Auto Finance,
a division of Capital One, NA Dept
AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118
